United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 14, 2003

                                                         Charles R. Fulbruge III
                           No. 03-60019                          Clerk
                         Summary Calendar



MUHAMMAD SHAFIQ; RIZWANA NAZ SHAFIQ,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                       --------------------
               Petition for Review of Orders of the
                   Board of Immigration Appeals
                       BIA Nos. A76 428 125
                            A76 428 126
                       --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Muhammad Shafiq and Rizwana Naz Shafiq petition for review

of the Board of Immigration Appeals’ decision affirming, without

opinion, the immigration judge’s decision denying their

applications for asylum and withholding of deportation.       They

argue that the immigration judge erred by questioning Mr.

Shafiq’s credibility.   As the Shafiqs have not shown they are

eligible for refugee status, any error in the immigration judge’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60019
                                -2-

credibility assessment was harmless.    See Iredia v. I.N.S., 981
F.2d 847, 849 (5th Cir.1993).

     They also argue that their fear of being persecuted upon

removal is well-founded.   However, Mr. Shafiq admitted that

nobody outside of the immediate region from which he hails has

any reason to want to persecute them.     Their fear is therefore

not well-founded.   See 8 C.F.R. § 208.13(b)(2)(C)(ii).

     We have reviewed the record and the briefs and determine

that the immigration judge’s decision, which the Board affirmed,

is supported by substantial evidence and that the evidence in the

record does not compel a contrary conclusion.     See Efe v.

Ashcroft, 293 F.3d 899, 903-05 (5th Cir. 2002); Mikhael v. INS,

115 F.3d 299, 302-04 (5th Cir. 1997).     Accordingly, the petition

for review is DENIED.